  Case 14-29418         Doc 63     Filed 12/04/18 Entered 12/04/18 12:54:16              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-29418
         Dewonna L Logan

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 08/11/2014.

         2) The plan was confirmed on 11/10/2014.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
12/08/2015, 01/26/2016.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 08/14/2018.

         6) Number of months from filing to last payment: 48.

         7) Number of months case was pending: 52.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $5,650.00.

         10) Amount of unsecured claims discharged without payment: $64,482.13.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 14-29418       Doc 63        Filed 12/04/18 Entered 12/04/18 12:54:16                      Desc Main
                                      Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor               $11,280.93
       Less amount refunded to debtor                            $255.91

NET RECEIPTS:                                                                                    $11,025.02


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $3,860.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $487.19
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $4,347.19

Attorney fees paid and disclosed by debtor:                  $140.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim        Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed         Paid         Paid
CAVALRY SPV I                    Unsecured            NA         509.62           509.62          19.81       0.00
CERASTES LLC                     Unsecured            NA         521.13           521.13          20.26       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured            NA       4,634.00         4,634.00        180.13        0.00
COMMONWEALTH EDISON              Unsecured      1,000.00       1,381.27         1,381.27          53.69       0.00
EXETER FINANCE CORP              Unsecured     12,653.00            NA               NA            0.00       0.00
GENERATION RENT                  Unsecured           1.00           NA               NA            0.00       0.00
GRANT & WEBER INC                Unsecured         574.00           NA               NA            0.00       0.00
HARRIS & HARRIS                  Unsecured         306.00           NA               NA            0.00       0.00
HARRIS & HARRIS                  Unsecured      1,187.00            NA               NA            0.00       0.00
IL DEPT OF EMPL0YMENT SECURITY   Unsecured           1.00           NA               NA            0.00       0.00
NICOR GAS                        Unsecured           1.00      1,281.62         1,281.62          49.82       0.00
OAKTON COMM COLLEGE DIST #535    Unsecured         600.00           NA               NA            0.00       0.00
SALLIE MAE                       Unsecured           0.00           NA               NA            0.00       0.00
SALLIE MAE                       Unsecured      2,959.00            NA               NA            0.00       0.00
T-MOBILE/T-MOBILE USA INC        Unsecured            NA         402.62           402.62          15.65       0.00
T-MOBILE/T-MOBILE USA INC        Unsecured            NA         805.50           805.50          31.31       0.00
U S Dept Of Ed/Gsl/Atl           Unsecured      1,367.00            NA               NA            0.00       0.00
U S Dept Of Ed/Gsl/Atl           Unsecured      1,891.00            NA               NA            0.00       0.00
UNITED STUDENT AID FUNDS INC     Unsecured      5,759.00     11,193.88        11,193.88         435.12        0.00
US DEPT OF EDUCATION             Unsecured      2,338.00       6,642.93         6,642.93        258.22        0.00
VILLAGE OF MORTON GROVE POLIC    Unsecured          45.00           NA               NA            0.00       0.00
VILLAGE OF MORTON GROVE POLIC    Unsecured          45.00           NA               NA            0.00       0.00
VILLAGE OF MORTON GROVE POLIC    Unsecured          45.00           NA               NA            0.00       0.00
VILLAGE OF MORTON GROVE POLIC    Unsecured          45.00           NA               NA            0.00       0.00
VILLAGE OF MORTON GROVE POLIC    Unsecured          45.00           NA               NA            0.00       0.00
VILLAGE OF PALATINE POLICE DEP   Unsecured         200.00           NA               NA            0.00       0.00
VIVIAN NG                        Unsecured      1,057.00            NA               NA            0.00       0.00
Wilmette REAL Estate             Unsecured      7,524.00            NA               NA            0.00       0.00
WORLD CREDIT RECOVERY LLC        Unsecured      5,287.00       7,937.09         7,937.09        308.52        0.00
WORLD CREDIT RECOVERY LLC        Secured        5,000.00            NA          5,000.00      5,000.00     305.30




UST Form 101-13-FR-S (09/01/2009)
  Case 14-29418         Doc 63      Filed 12/04/18 Entered 12/04/18 12:54:16                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                            $5,000.00          $5,000.00           $305.30
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                           $5,000.00          $5,000.00           $305.30

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $35,309.66          $1,372.53              $0.00


Disbursements:

         Expenses of Administration                             $4,347.19
         Disbursements to Creditors                             $6,677.83

TOTAL DISBURSEMENTS :                                                                      $11,025.02


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/04/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
